In my opinion, appellees' exceptions to the questions asking testator's two daughters to "state their opinions as to their father's mental condition" should be sustained. The rule governing the allowance of questions to a non-expert witness on the subject of mental capacity was announced in 1900 in the case of Hopkins v. Wheeler, 21 R.I. 533, when this court said: "The opinions which were allowed to be given by the witnesses, other than the attesting witnesses, were based on facts within the knowledge of the witnesses to which they had previously testified, and were simply the conclusions of the witnesses on such facts. The uniform practice in this court has been to permit non-expert witnesses to testify to facts which they had observed bearing on the mental condition of the testator, and then to give their opinions as to his mental condition derived from those facts."
This rule creates an exception to the general rule that a lay witness is permitted to state only facts within his personal knowledge, and under ordinary circumstances his opinion as to the matter in issue cannot be received. 22 C.J. 485. This rule should be rigidly applied.
A statement of facts by a witness is absolutely necessary in a will case so that the judge, jurors and parties may determine whether the opinion is a reasonable inference from the facts testified to. Even when an expert witness is asked for his opinion, the facts upon which he bases it must *Page 445 
appear in evidence or be stated in a hypothetical question. 22 C.J. 602.
The appellees' exceptions to the questions relating to the account of the guardian of the testator should be sustained. After Mr. Cenci was committed to jail for the assault upon his daughter-in-law, his son Vincent was appointed guardian of his estate. On November 18, 1930, the three contestants agreed, in writing, that their brother be appointed such guardian. The expenses incurred by the guardian had no bearing upon the competency of Mr. Cenci to make a will and the introduction of this extraneous matter confused the issues and was prejudicial to the appellees.
In the will case of Carpenter v. Carpenter, 46 R.I. 433, this court sustained proponents' exception to the admission of improper testimony and ordered a new trial. The same rule should be applied in this case.